ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_03_FR.txt. 482




        OPINION DISSIDENTE DE M. LE JUGE RANJEVA



   Juridiction arbitrale et juridiction judiciaire — Cour internationale de Justice
et fonction de catalyse du développement scientifique du droit international —
Autorité de la jurisprudence — Solution de continuité et succession d’Etats et
continuité de la solution juridictionnelle — Transposition de la solution Mavrom-
matis et revirement de la jurisprudence — Consentement juridictionnel et qua-
lité d’Etat défendeur — Irrégularité des conditions de dépôt de la requête
— Différence du traitement entre défendeur et demandeur — Article 35 du Sta-
tut : droit d’engager une action contentieuse — Article 34 du Statut : limitation
de l’accès aux seuls Etats et définition de la qualité ou condition juridique des
Etats dans l’instance : demandeur ou défendeur — Principe de l’égalité souve-
raine des Parties litigantes — Exclusion d’un traitement particulier du défen-
deur — Base consensuelle de la compétence — Différence avec le système de
juridiction d’attribution — Compétence ratione materiae — Autonomie des ins-
tances et de la stratégie d’argumentation — Déclaration de succession de la
RFY — Objection croate à la succession revendiquée — Distinction entre conti-
nuité des obligations conventionnelles et discontinuité de la personnalité juri-
dique RSFY/RFY — Portée de la distinction sur l’article IX — Liens systémiques
entre la convention de 1948 et le système des Nations Unies — Absence d’éta-
blissement par voie judiciaire du consentement juridictionnel de la Serbie — Cir-
constances historiques de la jurisprudence Mavrommatis — Particularités des
mécanismes des traités de paix de 1919 — Droit de sortie de crises politiques.

   1. Rendre la justice sur la base du droit au sein d’une institution judi-
ciaire à vocation universelle est un exercice particulièrement difficile. La
lisibilité de la justice sur le cours du temps peut amener des surprises. Une
juridiction arbitrale, maître de sa décision, est responsable de son juge-
ment devant les parties qui ont consenti à sa compétence uniquement.
Une juridiction judiciaire, de son côté, relève d’une conception de poli-
tique juridique ; elle est le conservateur du patrimoine que représente sa
jurisprudence, qui contribue à la sécurité juridique et à la lisibilité du
droit. Organe principal des Nations Unies, la Cour internationale de Jus-
tice jouit de l’autonomie fonctionnelle tout en participant aux objectifs de
l’Organisation, notamment avec la pratique de la présentation du Rap-
port annuel des activités de la Cour à l’Assemblée générale. Par ailleurs,
elle se voit reconnaître une mission particulière qu’on se plaît à lui recon-
naître : le catalyseur du développement scientifique du droit international.
Mais il est des cas où, pour des raisons scientifiques ou des raisons de
technique juridique ou judiciaire, une incohérence par rapport à une déci-
sion antérieure peut être décelée par les observateurs et commentateurs,
sans qu’on puisse réellement parler de revirement de jurisprudence.
Des raisons liées à divers facteurs, notamment le comportement des
parties (objet des demandes, stratégie d’argumentation ou de base

74

483     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


invoquée...) dans les instances respectives, peuvent amener à concevoir
des solutions différentes. Tel est le cas dans la présente affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie), par rapport à l’affaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) (arrêt, C.I.J.
Recueil 2007 (I), p. 43) : une transposition de la solution retenue en
l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro) (ibid., ci-après « BHY ») est impossible sur le plan juridique,
car elle remet en cause l’économie fondamentale de la base de la compé-
tence de la Cour internationale de Justice : le consentement.

                                    * * *
   2. En ce qui concerne la première exception préliminaire relative à la
compétence de la Cour, pour statuer sur la demande de la Croatie, je suis
au regret de ne pas pouvoir accepter la décision de la majorité. Je tiens
toutefois à souligner que je n’estime pas pour autant que la Serbie soit
fondée à ne pas répondre en droit international des violations de la
convention sur la prévention et la répression du crime de génocide, pour
autant qu’elles aient été établies. Mais la saisine de la Cour dans laquelle la
Croatie s’est engagée n’était pas appropriée.
   3. La Cour a consacré la solution de continuité, s’agissant du statut
juridique international de la Serbie, par rapport à la République fédéra-
tive socialiste de Yougoslavie (RFSY), pour accepter la continuité de la
solution jurisprudentielle BHY. En se fondant sur le principe de la suc-
cession d’Etats intervenue pour justifier la continuité du lien convention-
nel, par rapport à la convention de 1948, la Cour a accepté la solution de
continuité ou la rupture de personnalité entre la RFSY et la Serbie. Le
choix méconnaît toutefois la solution BHY, fondée au contraire sur la
continuité de personnalité juridique entre la RFSY et la Serbie. Cette
contradiction a amené la majorité à invoquer, à tort, la jurisprudence
Mavrommatis (arrêt n° 2, 1924, C.P.J.I. série A n° 2) et, partant, à
méconnaître la règle d’airain qu’est la base consensuelle de compétence
de la Cour.
   4. Le présent arrêt fera l’objet des commentaires les plus variés : il
représente un revirement de jurisprudence sur les conditions d’accès à la
Cour. Ainsi que l’arrêt le rappelle, c’est à la date du dépôt de la requête
que la compétence juridictionnelle de la Cour est appréciée ; à cette date
critique, toutes les conditions requises pour l’exercice de la compétence
doivent être satisfaites sous tous les aspects. Le présent arrêt, en se
référant à la jurisprudence Mavrommatis, apporte, au nom d’une
bonne administration de la justice, une remise en cause de cette norme
bien établie. En d’autres termes, le non-respect de toutes les conditions
de la compétence n’entraîne plus inéluctablement l’incompétence de la
Cour. Ce cas de figure n’est pas inédit avec le forum prorogatum, qui

75

484     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


est le fait qu’un Etat accepte la compétence juridictionnelle postérieure-
ment à la saisine de la Cour ; le défaut de consentement représente un
vice dont la purge relève de l’initiative potestative, c’est-à-dire discré-
tionnaire, de l’Etat défendeur. Les considérations liées à une bonne
administration de la justice (manifestation explicite du consentement
juridictionnel de la partie initialement défaillante et de l’économie pro-
cédurale) expliquant la solution ouverte retenue dans la jurisprudence
du forum prorogatum.
   5. Mais, en l’espèce, les problèmes se posent en des termes totalement
différents car la carence affecte non pas le consentement qui peut faire
l’objet d’une confirmation de manière potestative, mais la qualité même
d’un Etat (en l’occurrence la Serbie), non pas pour accéder comme
demandeur mais à être attrait devant la Cour comme défendeur. A deux
reprises, la Cour a refusé à la République fédérale de Serbie-et-Monténégro
(la Yougoslavie) le droit d’être partie à un différend devant la Cour
(cf. affaires de la Licéité de l’emploi de la force en 2004 (C.I.J.
Recueil 2004 (I, II, III), p. 279-1450) et affaire de la Demande en revision
de l’arrêt du 11 juillet 1996 (C.I.J. Recueil 2003, p. 7)). L’admission à
l’Organisation des Nations Unies n’avait pas une portée rétroactive ; elle
ne pouvait pas rectifier le statut sui generis consécutif à la dissolution de
la République fédérative socialiste de Yougoslavie (RFSY) et antérieur à
l’admission en 2000 en tant qu’Etat nouveau. En plus du révisionnisme
judiciaire sur les relations entre la qualité d’Etat partie au Statut de la
Cour internationale de Justice et l’appartenance à l’Organisation des
Nations Unies, le présent arrêt remet en cause les conditions mêmes de
l’exercice de sa compétence par la Cour.
   6. Bien qu’il ne faille pas parler stricto sensu de res judicata, le présent
arrêt privilégie la continuité de la jurisprudence de l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), qui dispose
d’un corpus élaboré, tant sur le plan procédural que sur celui du fond du
droit, pour répudier la solution retenue dans la Demande en revision de
l’arrêt du 11 juillet 1996, exceptions préliminaires, en 2003 et les affaires
relatives à la Licéité de l’emploi de la force en 2004. Il en résulte un
manque de lisibilité ou de clarté et de cohérence de l’œuvre de la Cour
ainsi qu’une méprise sur l’intelligence afférant à la nature de la fonction
juridictionnelle dans le système des Nations Unies. Aussi suis-je au regret
de manifester mon désaccord vis-à-vis de la décision de la majorité en
l’espèce.
   7. S’agissant des faits et du comportement des acteurs juridiques dans
la présente instance, l’arrêt aurait dû insister sur les aspects particuliers
qui différencient la présente affaire de l’affaire relative à l’Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro). En premier lieu, avant
son admission aux Nations Unies, la République fédérale de Yougoslavie
revendiquait, de manière non équivoque, sa continuité avec la RFSY,
alors qu’elle oppose maintenant à la compétence de la Cour l’absence

76

485      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


d’effet rétroactif à son admission comme Etat nouveau. Hors toute consi-
dération d’éthique ou de morale, dans le cas de deux affaires différentes,
y a-t-il, en droit pour un même Etat, une obligation de cohérence et de
fidélité à une thèse ? En deuxième lieu, à la différence de l’affaire relative
à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie) (exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1996 (II), p. 595) (ci-après l’affaire de
« Bosnie »), la Cour ne pouvait pas ignorer ou mettre de côté la protesta-
tion de la Croatie de 1994, par laquelle elle contestait la continuité reven-
diquée par la République fédérale de Yougoslavie. En effet, dans la lettre
datée du 16 février 1994, adressée au Secrétaire général par le représen-
tant permanent, la Croatie
      « s’élève énergiquement contre le fait que la République fédérative
      de Yougoslavie (Serbie et Monténégro) prétend assurer la continuité
      de l’Etat et de la personnalité juridique et politique internationale
      de l’ex-République fédérative socialiste de Yougoslavie.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [S]i la République fédérative de Yougoslavie ... notifiait son inten-
      tion, en ce qui concerne son territoire, d’être considérée partie, en
      vertu de sa succession à la République fédérative socialiste de You-
      goslavie, aux traités conclus par l’Etat prédécesseur à compter du
      27 avril..., en sa qualité de nouvel Etat..., la République de Croatie
      honorerait pleinement cette notification de succession. » (Doc. S/1994/
      198 du 19 février 1994.)
En 1996, dans l’affaire de Bosnie, la République fédérale de Yougoslavie
n’avait pas opposé comme exception préliminaire le statut d’Etat Membre
sui generis qui lui était attribué. En dernier lieu, le lien entre la qualité
de Membre de l’Organisation des Nations Unies ou d’Etat partie au
Statut de la Cour internationale de Justice et l’accès à la Cour en qualité
de défendeur relève-t-il de l’aménagement d’une bonne administration de
la Justice ?
   8. Les décisions rendues en 2003 et 2004 par la Cour dans les affaires de
la Licéité de l’emploi de la force et de la Demande en revision de l’arrêt du
11 juillet 1996 représentent l’expression du dernier état du droit, s’agis-
sant des rapports entre la qualité d’Etat Membre de l’Organisation des
Nations Unies et l’accès à la Cour à l’occasion d’un contentieux. Elles
n’ont pas fait l’objet d’une remise en cause directe ou indirecte dans le
dernier arrêt datant de 2007, alors que la conclusion finale relative à
l’incompétence de la Cour avait été acquise à l’unanimité des membres,
mais la différence des vues des membres de la Cour portait en revanche
sur le terrain sur lequel la Cour statuait : une question plus d’opportunité
que de légalité. A la différence des juridictions arbitrales ad hoc et pour
la sécurité des rapports de droit entre Etats, la fidélité de la Cour à sa
propre jurisprudence est considérée comme impérative. La question dans
la présente instance porte sur le problème de la distinction à établir entre

77

486     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


l’accès comme demandeur ayant fait l’objet des décisions antérieures et
l’attrait comme défendeur, qui n’a pas fait l’objet de décision antérieure.
   9. Le problème réside d’abord dans la différence du traitement que la
présente décision réserve au défendeur par rapport au demandeur. Un
Etat peut être attrait devant la Cour nonobstant le non-respect intégral
des conditions requises pour le locus standi à la date critique du dépôt de
la requête. Cette différence de traitement affecte le principe de l’égalité
des parties s’agissant des règles de procédure et de l’identité des règles de
fond. Sur le terrain de l’égalité des parties vis-à-vis des règles de procé-
dure, les parties ont droit à être jugées dans les mêmes conditions : c’est-
à-dire qu’elles doivent satisfaire aux mêmes conditions pour accéder au
prétoire (ici : être défendeur) et se soumettre aux mêmes règles procédu-
rales, indépendamment de leur qualité de demandeur ou de défendeur.
S’agissant de l’égalité de l’identité de la règle de fond de la procédure, la
question est de savoir si, au regard du droit des Etats devant la Cour
internationale de Justice, le fait de refuser d’être attrait comme défendeur
à la suite d’une requête unilatérale représente une iniquité.

   10. A l’examen, la différence de traitement entre le demandeur et le
défendeur pourrait manquer de base directe, en ce sens qu’il s’agit d’un
principe général de droit procédural. Il est difficile de ne pas rattacher le
principe de l’égalité des droits et des conditions du demandeur et du
défendeur aux dispositions de l’article 34 du Statut de la Cour, dont la
rédaction doit être envisagée de manière comparative avec celle de l’ar-
ticle 35 lui-même. L’article 34 dispose que « Seuls les Etats ont qualité pour
se présenter devant la Cour ». Les dispositions rappelées des articles 35
et 34, dans la version française qui est le texte original, ainsi que l’a relevé
l’arrêt dans l’affaire LaGrand (« On pourrait cependant faire valoir,
compte tenu du fait que la version française a été en 1920 la version
originelle... » (C.I.J. Recueil 2001, p. 502, par. 100)), font la distinction
entre « La Cour est ouverte aux Etats parties au présent Statut » (art. 35)
et « Seuls les Etats ont qualité pour se présenter devant la Cour » (art. 34).
La différence entre l’ouverture de la Cour et le droit de se présenter tient
au fait que la première vise l’autorisation ou la faculté de saisir la Cour
ou d’engager une action contentieuse, tandis que le second concerne la
condition ou le titre sous lequel un Etat figure dans une instance conten-
tieuse. L’article 35 ne traite que de l’accès d’un Etat au prétoire de la
Cour : c’est-à-dire de la qualité pour saisir la juridiction et pour agir dans
une instance déterminée. L’Etat qui se présente en tant que demandeur
doit établir qu’il a, vis-à-vis du défendeur, un droit au regard de la
demande. L’article 34, de son côté, vise deux questions : en premier lieu,
la limitation de l’accès à la Cour aux Etats et l’exclusion des sujets
de droit international autres que les Etats du prétoire ; en second lieu,
avec l’usage du mot qualité, le Statut envisage le titre ou la fonction qui
caractérise le sujet de droit qui accède à la Cour, c’est-à-dire la condition
juridique des Etats dans l’instance : être demandeur ou défendeur, selon le
cas. L’interprétation combinée de ces deux objets amène au respect du

78

487     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


principe de l’égalité souveraine des Etats et à la différenciation de la
condition juridique, selon la qualité dont chaque partie se pare dans l’ins-
tance : défendeur ou demandeur, titre qui confère le droit de participer à
la procédure. La conséquence inéluctable est, d’une part, l’égalité de
condition quant à l’accès et, d’autre part, l’exclusion d’un traitement par-
ticulier différend au détriment du défendeur.



   11. L’absence de dispositions spécifiques relatives au défendeur qui
serait le pendant de l’article 35 s’explique en raison du caractère consen-
suel de la base de compétence de la Cour. Dans un système de juridiction
d’attribution, la justice doit être assurée de façon que chaque justi-
ciable puisse trouver un juge pour résoudre les différends juridiques ; le
statut et le régime de l’organisation judiciaire aménagent l’exercice du
droit à la justice. Le juge compétent est saisi du désaccord à l’initiative du
requérant qui impose un procès à son adversaire ; les liens de droit entre
les deux parties ne peuvent alors se situer dans un cadre contractuel ou
consensuel. En d’autres termes, dans le cadre de relations légales au sein
desquelles les pouvoirs et les devoirs des participants sont définis à l’ins-
tance, un sujet est tenu de se présenter devant le juge sans que son
consentement préalable soit nécessaire.

   12. Dans le système à base consensuelle de compétence, qui est celui de
l’article 36 du Statut, au contraire, un Etat a le droit de refuser d’être
attrait devant la Cour internationale de Justice sans son consentement.
Ce principe justifie la place des exceptions d’incompétence et de receva-
bilité dans la conduite de l’instance. Sur le droit de la procédure au fond,
ce principe explique l’absence de dispositions sur l’abus de procédure ou
les procédures téméraires. Dans cet ordre d’idées s’inscrit l’absence de dis-
positions pendantes à l’article 35 du Statut s’agissant du défendeur. Une
fois les conditions identiques à celles requises du demandeur satisfaites, il
revient aux participants d’établir le consentement juridictionnel, notam-
ment celui du défendeur. En raison de l’importance du consentement du
défendeur pour que le lien se noue entre les parties litigantes, l’article 34
et, en particulier, son premier paragraphe sont rattachés au problème de
la compétence ratione personae ; on peut constater que les travaux pré-
paratoires du Comité consultatif des juristes confirment cette interpréta-
tion (cf. B. Schenk von Stauffenberg, Statut et Règlement de la Cour
permanente de Justice internationale : éléments d’interprétation, Carl Hey-
manns Verlag, Berlin, 1934, p. 217 et suiv.).
   13. Malgré ces considérations, l’arrêt a préféré interpréter le silence
des décisions antérieures dans un sens bien déterminé : sauvegarder et jus-
tifier la jurisprudence de l’arrêt dans l’affaire de 2007 face aux critiques.
L’arrêt se livre en effet à une justification de la jurisprudence de 2007
dans un cadre surréaliste : défendre l’invraisemblable contre la réalité des
faits. Ainsi que les juges présents lors de l’arrêt de 1996 et siégeant en

79

488     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


2007 l’ont attesté dans leur opinion conjointe, on ne peut supputer quoi
que ce soit du silence de l’arrêt de 1996 sur la qualité à se présenter
devant la Cour. L’inconfort atteint son sommet quand, faute d’argu-
ments objectifs, l’arrêt utilise comme ultime recours un argument d’auto-
rité en justifiant la possibilité pour la Cour de s’abstenir de toute explica-
tion sur un point qui peut être soulevé d’office, même si celui-ci met en
cause l’ordre public de la procédure contentieuse devant la Cour, car il
est préalable même aux procédures préliminaires ! Un débat hors sujet, et
en tout cas non concluant, sur la question débattue au cours de la pré-
sente instance.
   14. On doit se demander si l’arrêt n’a pas dans la présente affaire
abouti aux mêmes conclusions que les tribunaux arbitraux du Centre
international de règlement des différends relatifs à l’investissement
(CIRDI) dans les affaires Southern Pacific Properties (Middle East)
c. République arabe d’Egypte (1985) et Asian Agricultural Products
Limited (AAP) c. Sri Lanka (1990). La juridiction arbitrale s’est référée
à la condition liée au consentement des deux parties pour la saisine du
CIRDI et a interprété de manière extensive l’expression de l’acceptation
du mode CIRDI de règlement des différends. La juridiction arbitrale
pouvait ne pas faire preuve de rigueur excessive car il y avait, à la base,
un commencement de manifestation du consentement ; on n’a pas à faire,
alors, à une simple conclusion logique judiciaire.
   15. Le caractère consensuel de la base de compétence signifie que la
compétence doit toujours être discutée et établie selon un processus judi-
ciaire. Elle ne peut être uniquement scientifique, c’est-à-dire justifiée par
des considérations logiques. C’est un principe de prudence. Il ne faut
l’établir en faisant dire plus que les éléments de fait et de droit pertinent
signifient.
   16. Pour ces raisons, c’est à tort que l’arrêt a traité différemment les
conditions d’un Etat à être partie devant la Cour, selon la qualité de
demandeur ou de défendeur.


                                   * * *
   17. La compétence ratione materiae pose le problème de l’historique
du statut de la République fédérale de Yougoslavie vis-à-vis de l’Organi-
sation des Nations Unies et de ses conséquences sur le caractère sui gene-
ris de la République fédérale de Yougoslavie et sur le statut de la Serbie
vis-à-vis de l’article IX de la convention sur le génocide. Dans les circon-
stances de la présente affaire, contrairement à la solution retenue dans
l’affaire de Bosnie, la démarche de l’arrêt est critiquable car elle manque
de base pour être crédible.
   18. A juste titre, l’arrêt a tenu à assurer la cohérence de sa jurispru-
dence en transposant la solution de la jurisprudence au fond de l’affaire
de Bosnie de manière verticale. Mais, en évitant d’examiner avec soin les
aspects particuliers ou spécifiques de la présente affaire, l’arrêt a manqué

80

489     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


de rigueur, tant est vraie l’affirmation selon laquelle toute affaire est unique
en fait et en droit.
   19. A une question préalable, l’arrêt n’apporte pas de réponse. Un
défendeur dans une instance antérieure peut-il soutenir une argumenta-
tion nouvelle et contraire à celle qu’il a exposée auparavant ? L’examen
de la présente affaire établit que le différend porte sur le même droit : la
violation de la convention sur le génocide ; et, relativement à des faits
similaires, les séquelles de la dissolution de la RFSY. S’agissant de la
cause de l’instance, les revendications du demandeur tendent aux mêmes
fins que celles soumises dans l’affaire de Bosnie. Le différend consécutif
à la dissolution de la RFSY s’est nourri de lui-même. Dans les circon-
stances de l’espèce, la jonction d’instance, aux termes des dispositions
de l’article 47 du Règlement, aurait pu faire l’objet d’une démarche de la
part de la Cour car, même en l’absence du consentement des Parties, elle
n’est pas inconcevable. Au moment du dépôt de la requête croate, l’affaire
de Bosnie était encore pendante et la Cour n’aurait pas eu à rendre des
arrêts quasi identiques, alors que le cadre est ici compliqué. Le mode de
traitement distinct et autonome des affaires relatives à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro) et à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Croatie
c. Serbie), ainsi que l’absence d’une décision de jonction d’instance, lais-
sent aux parties dans la seconde affaire la maîtrise de leur stratégie
d’argumentation relative à leur propre statut. De son côté, la Cour
ne peut se prévaloir de la décision dans l’affaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro) pour statuer dans l’affaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie) sur les droits des parties qui
peuvent former leur propre demande et soutenir leurs propres moyens
de fait et de droit. Elle doit en particulier motiver ses conclusions de ma-
nière substantielle sur les moyens spécifiques développés dans la présente
instance.
   20. Trois actes jalonnant l’évolution de la compréhension du statut
juridique de la Serbie après 1992 auraient dû donner lieu à un examen
plus approfondi : en premier lieu, la déclaration de continuité effectuée
par la République fédérale de Yougoslavie ; en deuxième lieu, l’objection
croate de 1994 à la continuité revendiquée par la République fédérale de
Yougoslavie ; et enfin l’admission de la République fédérale de Yougo-
slavie à l’Organisation des Nations Unies comme Etat nouveau après la
suspension de sa participation à l’Assemblée générale de l’Organisation
des Nations Unies. L’application simultanée de ces trois actes a amené la
Cour à parler, depuis 1992, de situation sui generis, plus par commodité
de langage que par référence à une catégorie juridique préétablie. Aussi y
a-t-il lieu de compléter l’analyse de l’arrêt, quitte à aboutir à des conclu-
sions différentes.
   21. La déclaration de continuation effectuée par la République fédé-

81

490      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


rale de Yougoslavie représente en réalité une notification de succession et
s’inscrit dans le cadre des stipulations de la convention sur la succession
d’Etats en matière de traités ; elle lui est opposable. Cet aspect est sans
intérêt pour la présente instance. S’agissant de la convention pour la pré-
vention et la suppression du crime de génocide, le caractère impératif des
obligations qu’elle stipule est reconnu comme la conséquence du fonde-
ment des prescriptions sur le droit coutumier.
   22. Le cœur du problème affecte la portée de l’objection croate de
1994 à l’égard de la continuation revendiquée par la République fédérale
de Yougoslavie sur le sort de l’article IX dans les relations juridiction-
nelles entre les deux Parties litigantes. La Cour ne peut considérer ces
actes unilatéraux comme de simples chiffons de papier et doit y attacher
des conséquences de droit.
   23. Dans les relations entre la Croatie et la République fédérale de
Yougoslavie, la difficulté résulte de la lettre de la représentation perma-
nente de la Croatie auprès des Nations Unies datée du 16 février 1994. Ce
document officiel n’a pas été, à tort, pris en considération dans l’arrêt
pour fonder sa décision sur la question relative à la succession d’Etats
intervenue dans les rapports contentieux entre les deux Parties. Comme il
est dit dans ce document,
      « si la République fédérative de Yougoslavie (Serbie et Monténégro)
      notifiait son intention, en ce qui concerne son territoire, d’être consi-
      dérée partie, en vertu de sa succession à la République fédérative
      socialiste de Yougoslavie, aux traités conclus par l’Etat prédécesseur
      à compter du 27 avril 1992, date à laquelle la République fédérative
      de Yougoslavie (Serbie et Monténégro), en sa qualité de nouvel Etat,
      a assumé la responsabilité de ses relations internationales, la Répu-
      blique de Croatie honorerait pleinement cette notification de succes-
      sion » (doc. S/1994/198 (1994)).
   24. L’objet de la lettre consistait en la contestation de la déclaration de
la République fédérale de Yougoslavie datée du 27 avril 1992. Elle consti-
tuait une objection constitutive d’une réserve à cette continuité revendi-
quée. A l’analyse, plusieurs aspects doivent être mis en évidence : d’abord
le rejet de la continuation de la personnalité de la RFSY par la Répu-
blique fédérale de Yougoslavie ; ensuite l’acceptation de la continuité
des obligations conventionnelles ratione loci, c’est-à-dire l’applicabilité
sur le territoire de la République fédérale de Yougoslavie des obligations
conventionnelles ayant fait l’objet d’une succession ; et enfin la mise en
demeure de la République fédérale de Yougoslavie de répondre aux
offres de la Croatie. La lettre croate signifie que, informée de la décla-
ration de succession d’avril 1992, la République de Croatie considère
que, s’agissant des relations conventionnelles entre les Croates et les
Serbes, cette lettre lui est opposable à l’égard de la République fédérale
de Yougoslavie dans les termes que la Croatie a définis : continuité en
matière d’obligations conventionnelles et clause d’application territoriale.
En revanche, toute idée de continuité personnelle de l’Etat est exclue, en

82

491     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


particulier en ce qui concerne la dimension organique et institutionnelle
en rapport avec les Nations Unies.
   25. Dans ce contexte innommé et particulier s’inscrit le problème du
sort de la clause compromissoire de l’article IX. Une première conclusion
s’impose : ladite déclaration est opposable à son auteur et définit le cadre
juridique de ses relations avec la Serbie dans le cadre de la présente
affaire. En outre, la clause compromissoire, étant détachable du système
d’obligations de la convention sur le génocide, doit être traitée de manière
autonome, en ce sens qu’il y a lieu de lui faire application des règles pro-
pres à l’expression du consentement juridictionnel, qui doit être établi de
manière explicite et non pas implicite, c’est-à-dire à partir de conclusions
logiques. En l’espèce, un doute sur la continuité se justifie compte tenu,
d’une part, des liens systémiques que l’arrêt lui-même rappelle entre la
convention de 1948, la participation au système des Nations Unies, et ce
indépendamment de la continuité des liens d’obligations conventionnelles
multilatérales au fond, et, d’autre part, du lien organique entre la Cour et
le système des Nations Unies. Face au distinguo établi par la Croatie
dans sa correspondance de 1994 en réponse à la déclaration de la Répu-
blique fédérale de Yougoslavie de 1992, il n’est pas établi que la Croatie
a accepté la clause juridictionnelle avec l’autre Partie, ni qu’elle soit
opposable à la Croatie dans les rapports juridictionnels en l’espèce. Cette
conclusion, peut-être surprenante, s’impose en raison du caractère consen-
suel de la base de compétence car la Cour internationale de Justice n’est
pas une juridiction d’attribution dont les compétences pourraient être
interprétées de manière extensive.

  26. Pour ces raisons, l’article IX ne rentre pas dans le périmètre du
domaine de la succession dans les relations entre la Croatie et la Serbie.

                                   * * *
   27. En l’espèce, l’extension de la jurisprudence Mavrommatis à l’égard
de l’Etat défendeur est critiquable, dès lors que, à la date du dépôt de la
requête, le défendeur ne satisfaisait pas aux conditions requises pour se
présenter devant la Cour. La régularisation des actes introductifs de la
requête n’est pas une pratique inconnue, comme le rappelle à juste titre
l’arrêt : ainsi, le forum prorogatum s’inscrit dans cette perspective, s’agis-
sant de la base fondamentale de la compétence. Il s’agit du fait pour un
Etat d’accepter la compétence de la CIJ postérieurement à la saisine. Les
raisons de cette pratique sont exposées par la Cour dans l’affaire relative
à Certaines questions concernant l’entraide judiciaire en matière pénale
(Djibouti c. France).
   28. En l’espèce, le problème tient au fait que, à la date du dépôt de la
requête, le défendeur ne satisfaisait pas aux conditions requises d’un Etat
pour se présenter devant la Cour. L’arrêt, transposant le principe infans
conceptus pro nato habetur, en ce sens que la procédure est réputée régu-
lièrement engagée dès lors que le demandeur remplit toutes les conditions

83

492     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


requises, a considéré que, pour des questions de bonne administration de
la justice, l’admission postérieure de la Serbie au sein des Nations Unies
a régularisé les circonstances et les conditions du dépôt de l’acte intro-
ductif. Apparemment, pour des raisons d’économie de procédure et dans
une conception peu formaliste du droit du contentieux international, rien
ne s’opposerait à ce que la réalisation des conditions de saisine fût appré-
ciée à la date à laquelle toutes les conditions sont satisfaites. En l’occur-
rence, l’admission de la Serbie-et-Monténégro aux Nations Unies en 2000
était la solution. Il importait de ne pas imposer à la Partie demanderesse
d’introduire à nouveau une nouvelle requête pour la même affaire, le
même objet, la même demande, la même cause et contre le même Etat.
Mais la conclusion de la Cour sur la première exception préliminaire est
critiquable, à supposer même que la Cour fût compétente. A cette fin,
l’arrêt s’appuie sur la jurisprudence Mavrommatis.


   29. Le contenu du principe Mavrommatis a été exposé à suffisance
dans l’arrêt. En revanche, la conclusion à laquelle la décision a abouti ne
peut être acceptée, faute d’une analyse rigoureuse de la décision Mavrom-
matis et des décisions subséquentes invoquées.
   30. Le commentaire exégétique du passage cité au paragraphe 82
s’imposait au lieu du simple rappel de la conclusion de la Cour perma-
nente de Justice internationale. L’économie de procédure est justifiée par
plusieurs facteurs qui sont mis en évidence :
— la condition qui faisait défaut portait sur le caractère inachevé de
  l’obligation internationale de l’article 11 du mandat sur la Palestine :
  elle était prescrite mais n’était pas encore en vigueur. A la lecture de
  l’arrêt, rien ne permet de penser que cette obligation pût avoir un
  caractère non irréversible ;
— le caractère discrétionnaire ou potestatif de l’initiative de la Partie
  demanderesse pour présenter à nouveau la requête ;
— l’insuffisance de motif pour débouter la requête initiale.
   31. L’analyse de la jurisprudence Mavrommatis amène à faire les
observations suivantes. En premier lieu, la Cour permanente de Justice
internationale avait été saisie par voie de compromis. Ce mode consen-
suel de saisine présume l’absence de vices dirimants de nature à remettre
en cause le mode juridictionnel choisi de commun accord. En deuxième
lieu, l’initiative de la correction relève de la compétence du demandeur.
Cette perspective a été reprise s’agissant des décisions subséquentes visées
dans le présent arrêt. Ainsi, dans l’affaire de Certains intérêts allemands
en Haute-Silésie (compétence, arrêt n° 6, 1925, C.P.J.I. série A n° 6),
l’arrêt parle d’acte unilatéral de la Partie demanderesse. En dernier
lieu, le vice qui entache la régularité de la saisine de la juridiction relève
de la responsabilité exclusive de la partie intéressée, c’est-à-dire la
demanderesse.
   32. Une conclusion s’impose : les conditions indiquées par l’arrêt

84

493     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


Mavrommatis ne se retrouvent pas dans la présente affaire. En premier
lieu, la question concerne non pas la compétence ratione personae de la
Cour mais une question préalable à la compétence : le droit ou l’obliga-
tion de pouvoir être attrait devant la Cour. Il s’agit d’un point de droit
préalable. En effet, si la condition de se présenter devant la Cour n’est
pas satisfaite, il n’y a pas de différend justiciable à la limite. En deuxième
lieu, le défaut relevé lors du dépôt de la requête concerne le statut du
défendeur dans l’instance, question sur laquelle le demandeur n’a aucune
prise. En dernier lieu, dans la présente affaire, l’initiative de la régularisa-
tion de la condition échappe à l’initiative du demandeur ; la maîtrise du
préalable à la question préliminaire de la compétence relève d’un autre
ordre de compétence qui est extérieur et à la Cour et aux Parties. Pour ces
raisons, transposer les principes de la jurisprudence Mavrommatis est
constitutif d’une erreur de fait et de droit.
   33. Enfin, il n’est pas inutile de rappeler les raisons de politique judi-
ciaire et jurisprudentielle de la jurisprudence Mavrommatis.
   34. La limitation de l’obligation de déclaration à la partie requérante
mérite un examen particulier. Ce serait sur la base des travaux prépara-
toires de 1920 et de la jurisprudence Wimbledon (arrêts, 1923, C.P.J.I.
série A n° 1) qu’on pourrait envisager la limitation des dispositions du
premier alinéa au demandeur, sans interface s’agissant du défendeur.
Comment, en l’absence d’une clause compromissoire valide, un Etat
peut-il être attrait devant la Cour du seul fait que le demandeur satisfait
aux conditions stipulées par le Statut ? L’interprétation des dispositions de
l’article 35 en faveur de la limitation des conditions d’accès aux seuls
Etats parties demanderesses s’inscrit dans l’économie générale des traités
de paix de Versailles. Les travaux préparatoires ont montré à suffisance
que les alinéas 1 et 2 envisagés dans leur ensemble visaient le cas parti-
culier des Etats centraux, les puissances vaincues qui ne pouvaient pré-
tendre, particulièrement en 1919-1920, revendiquer une égalité de droits
avec les vainqueurs. Pour reprendre les propos de sir Cecil Hurst et le
commentaire de von Stauffenberg, ainsi que les travaux préparatoires du
Statut, dans l’économie générale des traités de paix de 1919, deux consi-
dérations devaient être mises en exergue. D’une part, les Etats vaincus
(l’Allemagne et les puissances centrales) avaient plus de chances de com-
paraître comme défendeurs devant la Cour. D’autre part, dans le cadre de
ces traités, il était difficile de reconnaître aux Etats vaincus un droit de
revendiquer l’égalité des droits avec les Etats vainqueurs ; à leur égard, il
n’était pas aberrant de penser que la Cour permanente de Justice inter-
nationale avait le caractère d’une juridiction quasi d’attribution dans le
système des traités de paix de 1919. Dans le cadre de la Charte des
Nations Unies, le principe fondamental de l’égalité souveraine des Etats
rend toute rupture d’égalité contraire aux principes de ce nouvel ordre
mondial. On est amené à se demander si, dans une perspective de sortie
de crise dans le cadre du chapitre VII de la Charte, la Serbie n’avait pas
été traitée comme Etat vaincu comparable à l’Allemagne en 1919. La
Cour aurait dû ici trancher cette question de droit. Ces considérations

85

494     APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. RANJEVA)


expliquent les limites d’une interprétation très stricte de l’article 35 dans
une perspective de son application générale.
   35. En ce qui concerne l’affaire Wimbledon, on rappellera qu’elle a été
portée devant la Cour permanente de Justice internationale en vertu de
l’article 386 du traité de Versailles. L’Allemagne, n’étant pas encore
membre de la Société des Nations, était Partie défenderesse. Une déclara-
tion n’était pas considérée comme nécessaire pour deux raisons : 1) la
réserve spéciale de l’alinéa 2 de l’article 35 vise en particulier les disposi-
tions du traité de paix (cf. historique de l’article) ; 2) l’article vise seule-
ment les parties demanderesses alors que l’Allemagne était défenderesse,
une hypothèse non envisagée à Versailles.

   36. Le lien entre les traités de paix de Versailles de 1919 et le méca-
nisme institué par les dispositions des articles 34 et 35 du Statut de la
Cour permanente de Justice internationale, reprises dans le Statut de la
Cour actuelle, montre la dimension politique du projet : les droits judi-
ciaires des Etats vaincus ne sont pas traités sur un pied d’égalité avec
ceux des autres Etats.

                                             (Signé) Raymond RANJEVA.




86

